Citation Nr: 1106740	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  07-27 764A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to August 
1989.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and Insurance 
Center (ROIC) in Philadelphia, Pennsylvania, which in pertinent 
part denied an increased rating for bronchial asthma and denied 
entitlement to a TDIU.

In January 2009, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that the 
hearing be rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See C.F.R. §20.702(d) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's current claim for an increased rating was filed in 
July 2006.  In a September 2006 rating decision, the RO continued 
the 30 percent rating for his service-connected bronchial asthma 
based on evidence from a September 2006 VA pulmonary examination.  
The Veteran filed an appeal, and he was scheduled for a VA 
respiratory examination in April 2008; but failed to report.  

The provisions of 38 C.F.R. § 3.655 indicate that when 
entitlement to a benefit cannot be established without a current 
VA examination and a claimant, without good cause, fails to 
report for such VA examination, and it is a claim for an 
increased rating, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b).  It is only when a claim is an original claim that 
the claim shall be based on the evidence of record if the Veteran 
fails to report.  Id.



In this case, the Veteran was notified of the April 2008 VA 
examination in a March 2008 letter from the RO.  However, there 
is no indication that the Veteran was advised in the March 2008 
letter or elsewhere of the provisions of 38 C.F.R. § 3.655.  
Evidence of such notice is useful to the Board in producing a 
decision that can withstand judicial review.

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issue of entitlement to an 
increased rating for bronchial asthma, and cannot be adjudicated 
at this time.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final decision on one issue cannot 
be rendered until a decision on the other issue has been 
rendered).

TDIU is an element of all appeals of an initial or increased 
rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is 
granted where a Veteran's service connected disabilities are 
rated less than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education and 
occupational experience would otherwise qualify him.  38 C.F.R. 
§ 4.16 (2010).  

Where a Veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the Veteran is 
entitled to a total rating for compensation purposes based on 
individual unemployability (TDIU).  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  In this case the Veteran has 
satisfied each of these requirements.  The Veteran has 
consistently reported that he is unable to maintain employment on 
a sustained basis and that he misses significant amounts of time 
from work due to his bronchial asthma.  See November 2004 and 
September 2006 VA examination reports and July 2006 claim.  

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The 
most recent examiner recorded the Veteran's reports, but did not 
provide an opinion as to whether the bronchial asthma precluded 
gainful employment.  There is no such opinion otherwise of 
record.  In this regard, the Board notes that the RO granted the 
Veteran entitlement to individual unemployability in May 1999, 
but the grant appears to have been based on the fact that the 
Veteran's evaluation for bronchial asthma had been increased to 
60 percent at that time.  In fact, when the Veteran's evaluation 
for bronchial asthma was reduced to 30 percent again, the RO also 
terminated his grant of individual unemployability.  See January 
1998, May 1999 and November 2000 RO rating decisions.

The Veteran's only service connected disability consists of 
bronchial asthma.  He does not currently meet the percentage 
requirements for TDIU.  38 C.F.R. § 4.16(a).  VA policy is to 
grant TDIU, regardless of the percentages, when service connected 
disability actually renders a Veteran unemployable.  38 C.F.R. 
§ 4.16(b).  Where there is evidence that a Veteran is 
unemployable by reason of service connected disability, but does 
not meet the percentage requirements, the Board is required to 
remand the claim, so that it can be referred to VA's Director of 
Compensation and Pension for adjudication in accordance with 
38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should advise the 
Veteran and his representative of the 
provisions of 38 C.F.R. § 3.655(a),(b).

2.  Arrange for the Veteran to be given an 
examination to evaluate the current 
severity of his bronchial asthma.  The 
examiner should review the claims folder 
and note such review in the examination 
report or addendum.

All appropriate testing, to include 
pulmonary function testing with pre-
bronchodilator and post-bronchodilator 
results, must be conducted and these 
results must be included in the 
examination report.  If post-
bronchodilator results cannot be 
given, please explain why.

The claims folder should be made available 
to the examiner for review prior to the 
examination and the examiner should 
acknowledge such review in the examination 
report or in an addendum.

The examiner should also provide an opinion 
as to whether the Veteran's service-
connected bronchial asthma would prevent 
him from obtaining and retaining employment 
for which his education and occupational 
experience would otherwise qualify him.

The examiner is advised that the Veteran is 
competent to report injuries as well as 
symptoms, and that his reports must be 
considered in formulating the requested 
opinions.

A rationale should be given for all 
opinions.

3.  If the Veteran does not meet the 
percentage requirements for TDIU under 
38 C.F.R. § 4.16(a); the claim should be 
referred to the Director of C&P for 
adjudication in accordance with 38 C.F.R. 
§ 4.16(b).

4.  If any benefit sought on appeal is not 
granted, the agency of original 
jurisdiction should issue a supplemental 
statement of the case.  The case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


